Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a color space converter because it is a generic placeholder for a mean to achieve the function of “correct the color components of the image data by converting the color space such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled”.
Claim 2:
an ambient light information acquisition unit because it is a generic placeholder for means to “acquire information on the ambient light as ambient light information.” 
a chromatic adaptation calculator because it is a generic placeholder for means to “calculate the influence of the chromatic adaptation caused by the ambient 
Claim 9:
the color space converter because it is a generic placeholder for means to “allow the user to control a degree of correction of the color components”.
Claim 11:
the chromatic adaptation calculator because it is a generic placeholder for means to “calculates the influence of the chromatic adaptation by averaging the ambient light information detected by a color sensor in a predetermined period.”
Claim 12:
the color space converter because it is a generic placeholder for means to “sets reference chromaticity serving as a reference in conversion of the color space so that the influence of the chromatic adaptation on intermediate colors is further canceled.”
Claim 15:
the color space converter because it is a generic placeholder for means to “performs different conversion processes on a plurality of areas in the color space.”
Claim 16:
a color space converter because it is a generic placeholder for means to “to correct the color components of the image data by converting the color space such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained 

In addition, claims 17 and 18 contain the following means-plus-function claim terms with “step” modified by functional language and no particular structural limitation:
a color space conversion step as means to achieve the function of “correcting the color components of the image data by converting the color space such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled.”

The above referenced claim limitations lacks corresponding limitation as regard to structure, component, or circuit to perform the recited function and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In addition, the claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in 
Claim 1 contains limitation “a color space converter” as a generic placeholder for means to perform the function of “correct the color components of the image data by converting the color space, such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled. 
Claims 16, 17 and 18 contains similar color space converter or color space conversion step as means-plus-function limitation not without reciting sufficient structure to perform the recited function.
Claim 2 contains limitation “an ambient light information acquisition unit as a generic placeholder for means to perform the function of “acquire information on the ambient light as ambient light information”, and limitation “a chromatic adaptation calculator” as a generic placeholder for means to “calculate the influence of the chromatic adaptation caused by the ambient light on the basis of the acquired ambient light information and to output the influence of the chromatic adaptation to the color space converter”. 
Claim 9 contains limitation “the color space converter” as a generic placeholder for means to “allow the user to control a degree of correction of the color components”.
Claim 11 contains limitation “the chromatic adaptation calculator” as a generic placeholder for means to “calculates the influence of the chromatic adaptation by averaging the ambient light information detected by a color sensor in a predetermined period.”
Claim 12 contains limitation “the color space converter” as a generic placeholder for means to “sets reference chromaticity serving as a reference in conversion of the color space so that the influence of the chromatic adaptation on intermediate colors is further canceled.”
Claim 15 contains limitation “the color space converter” as a generic placeholder for means to “performs different conversion processes on a plurality of areas in the color space.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Reviewing corresponding specification of aforementioned “color space converter”, “color space conversion step” “ambient light information acquisition unit,  and “chromatic adaptation calculator”, fig. 3-13 pending application shows only abstract block diagrams of corresponding components. Paragraph 53 only recites ambient light information acquisition unit, chromatic adaptation calculator, image output unit, and color space converter may be implemented by generic software or hardware, “In the case of software, the elements are implemented by execution of a program by the CPU. The program may be stored in a storage unit included in the image processing device 1 
Dependent claims 3-8, 10, 13 and 14 are rejected for dependency on rejected independent claims 1.

	Independent claims 1, 16, 17, and 18 contain result-oriented limitation of performing color space conversion to achieve the function of “correct the color components of the image data by converting the color space such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled”.
It has been established the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. (MPEP 2161.01).
Reviewing details of corresponding specification to perform the claimed function:
Paragraph 60 recites “the color space converter 6 includes a correction matrix determination unit 61, a γ operation unit 62, a correction matrix operation unit 63, and a display characteristics correction unit 64.”
Paragraph 61 recites “The correction matrix determination unit 61 determines a correction matrix Mam for canceling the influence of the ambient light with respect to only particular color components of the image data, on the basis of the chromatic 
Paragraph 63 recites “The correction matrix operation unit 63 performs an operation on the image data using the correction matrix Mam determined by the correction matrix determination unit 61. The correction matrix operation unit 63 transmits the image data after the operation with the correction matrix Mam to the display characteristics correction unit 64. Details of the process performed by the correction matrix operation unit 63 will be described later.”
Paragraphs 67 discloses the Mxl conversion matrix used for converting XYZ values into LMS values, the Mxl conversion matrix is based on CIECAM02 model (calculated using the CIE 1931 2° standard colorimetric observer).
Paragraph 67 and formula (3) states that XYZ values from input color gamut G1 is converted into LMS color values such that:
            
                
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                    
                                    
                                        
                                            M
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                
                            
                        
                    
                    
                        G
                        1
                    
                
                =
                M
                x
                l
                
                    
                        
                            
                                
                                    
                                        
                                            X
                                        
                                    
                                    
                                        
                                            Y
                                        
                                    
                                    
                                        
                                            Z
                                        
                                    
                                
                            
                        
                    
                    
                        G
                        1
                    
                
            
        
Paragraph 68, formula (4) further states LMS values of color gamut G1 is converted into LMS values of color gamut G3 via inverse matrix of the chromatic adaptation conversion matrix Mad. Herein, examiner submit since conversion matrix Mad-1 is an inverse matrix of chromatic adaptation matrix Mad under influence of an ambient light, applying inverse matrix Mad-1 will cancel the influence of the ambient light for all color components (the ambient light information and adaptation matrix Mad is provided by chromatic adaptation calculator):
            
                
                    
                        
                            
                                
                                    
                                        
                                            L
                                        
                                    
                                    
                                        
                                            M
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                
                            
                        
                    
                    
                        G
                        3
                    
                
                =
                
                    
                        M
                        a
                        d
                    
                    
                        -
                        1
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            X
                                        
                                    
                                    
                                        
                                            Y
                                        
                                    
                                    
                                        
                                            Z
                                        
                                    
                                
                            
                        
                    
                    
                        G
                        1
                    
                
            
        

	Paragraphs 71-72 further states color gamut G3 may be rounded to G3* to accommodate Adobe RGB color gamut. 
	Hence, by the end of paragraph 71, color gamut G3 or G3* in XYZ color space is obtained based on input color gamut G1 and inverse matrix Mad-1, wherein when color gamut G3 is applied to input data, all influence of ambient light for all color component shall be cancelled and shall allow user to perceive displayed data under ambient light as if display data is perceived under environment unaffected by ambient light (i.e. under a standard reference white light). Since G3 is a color gamut wherein influence of ambient light for all color components are cancel, up until this point in specification, the claimed function of claims 1, and 16-18 have not been achieved.
	Hereinafter, paragraph 72 of the specification recites: “the correction matrix determination unit 61 determines corrected color gamut G5. As shown by the area D1 in FIG. 6A, it is assumed that the green component of the corrected color gamut G5 has the same value as that of the color gamut G3* obtained in the rounding process of step S2. On the other hand, as shown by areas D2 and D3, it is assumed that the red and blue components of the corrected color gamut G5 have the same values as those of the color gamut G1. In this manner, the corrected color gamut G5 is determined.”
The corresponding specification is silent with regard to detail of process, structure, algorithm, conversion matrix or other means to obtain corrected color gamut G5 from XYZ values of color gamut G3 or G1 other than stating the end result shall have the aforementioned properties. How the assumption and determination process to obtain G5 from G3 is not disclosed.   
Paragraphs 73-79 continue to describe adjustment on RGB values of G5 which is based on correction matrix dependent on Adobe RGB color gamut G4 and display characteristic of display device, the process are related to calibration/optimization for RGB color on a particular display device and are unrelated to correction for ambient light.
That is, the disclosed process of color space conversion skipped from XYZ values of color gamut G3 (wherein influence of ambient light for all color components are already cancelled equally without special treatment to any color component) to “corrected color gamut G5” (wherein certain influence of ambient light for some color component are purportedly maintained while certain influence of ambient light for some other color component are purportedly cancelled) by only showing the proclaimed end result of correction, but is silent with regard to the process between XYZ values of color gamut G3 and RGB values of corrected color gamut G5 to enable one of ordinary skill in the art to obtain the intended result.
Paragraphs 78-79 further propose the end result of correction achieve the benefit of allowing user to more vividly perceive certain color component (blue and red) while cancelling influence of ambient light for other color component (green).
The rest of disclosures only shows the unsubstantiated end results after obtaining the “corrected color gamut G5” for other exemplary instance of ambient light 
Examiner submit the disclosed process is not sufficient to satisfy the written description and enablement requirement of claimed subject matter. It is not enough that one skilled in the art could theoretically write a program or implement a hardware structure to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved.
It appears the process of obtaining corrected color gamut G5 is a missing critical step in achieving the claimed function of “correct the color components of the image data by converting the color space, such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled.” There are no sufficient description on processing step, detail of algorithm, and hardware or software implementation of how to obtain corrected color gamut in order to achieve the claimed functions of independent claims 1, 16, 17 and 18.
In analyzing enablement of claimed features, the following criteria are considered:

State of the prior art: One skilled in the art would not be able to take the teachings regarding color space conversion steps disclosed in specification and apply the teaching to an image data to correct the color components of the image data based on various ambient lights to achieve the claimed function without undue experimentation.
Hence, claims 1, 16, 17, and 18 contain subject matter which was not described in the specification in such a way to convey that the inventor had possession of the claimed subject matter and enable one of ordinary skill in the art the make and use the claimed units.
Dependent claims 2-15 are rejected for dependency on rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 1, 16, 17, and 18 contain result-oriented limitation of performing color space conversion to achieve the function of “correct the color components of the image data by converting the color space such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled”. 
Color gamut under plain meaning define a certain complete subset of colors which can be represented by a color space or by an output device. Corresponding specification lack sufficient disclosure with regard to how corrected color gamut is obtained (see analysis in 112(a) rejection of corresponding specification above). It is indefinite as regard to what constitute the scope of “user-perceived color gamut”, especially if the “user-perceived color gamut” is result of influence by chromatic adaptation caused by an undefined ambient light to an undefined observer represented by undefined chromatic adaption model (e.g. von Kries, Nayatani or other color appearance model). It is further indefinite as regard to what constitute “particular color components” being “widened” or “narrowed”, i.e. what is the color component being referred (e.g. particular R, G, B, X, Y, Z primaries, hue, saturation, lightness or other components) and what action constitute “widening” or “narrowing” of the color components. Even in dependent claims wherein the color components is specified to be certain three primary colors red, green, and blue, it is still unclear what constitute 
For the purpose of this office action, “narrowed or widened by influence of ambient light” for all color components in a user-perceived color gamut is broadly interpreted as any color being affected by color shift or change in saturation due to influence of ambient light.
Claim 14 recites “the image processing system of claim 12, wherein the reference chromaticity is chromaticity belonging to a color component in perceived color gamut widened by the influence of the ambient light”. It is indefinite with regard to how a chromaticity belong to a certain color component. It is further indefinite with regard to what constitute a color component in perceived color gamut widened by the influence of the ambient light. For the purpose of this office action, color gamut widened by influence of the ambient light is interpreted as any color gamut being influenced by the ambient light in display characteristic.
Dependent claims 2-13, 15, and 16 are rejected based on dependency on rejected independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drzaic US 20140063039 A1 (hereinafter “Drzaic”).
Regarding claim 1, Drzaic discloses an image processing system (abstract, systems and methods for adjusting a color space of a display) for converting a color space (paragraph 17, 24 expanding color space in display) represented by color components of image data (paragraph 40, image data with color coordinate values), comprising: 
a color space converter configured to correct the color components of the image data by converting the color space (paragraph 26, “To compensate for the effects caused by ambient light reflecting off the display 10, the color controller 28 may adjust the color space in which the images depicted on the display 10 are displayed based on the amount of ambient light that is received by the display 10.”) such that, with respect to particular color components in user-perceived color gamut widened by influence of chromatic adaptation caused by ambient light, the influence is maintained and such that, with respect to particular color components in user-perceived color gamut narrowed by the influence, the influence is canceled (paragraph 57, “As more ambient light reflects off the display 10, ; and 
a display unit (fig. 1, display unit 10) configured to display, as an output image, the image data using the corrected color components (paragraph 64, “After determining the compensation color data, at block 102, the color controller 28 may apply the compensation color data to each pixel. As a result, the depicted image data in the display 10 may be perceived by a user to more accurately represent the intended colors of the image data despite the effects of ambient light reflecting off the display 10.”)
Regarding claim 2, Drzaic discloses the image processing system of claim 1, further comprising: 
an ambient light information acquisition unit (fig. 1, camera 29) configured to acquire information on the ambient light as ambient light information (paragraph 41, “the color controller 28 may receive ambient light measurements from the light sensors 22 or the camera 29”, paragraph 58, “if the camera 29 is used to detect the ambient light, the color controller 28 may determine the values of xamb and yamb using the measurements from the camera 29 since the camera 29 may gave the capability of distinguishing between different colors of light.”; and 
a chromatic adaptation calculator (fig. 1, paragraph 24, color controller 28) configured to calculate the influence of the chromatic adaptation caused by the ambient light on the basis of the acquired ambient light information and to output the influence of the chromatic adaptation to the color space converter (paragraph .
Regarding claim 3, Drzaic discloses the image processing system of claim 1, wherein if the color components comprise three primary colors consisting of red, green, and blue, the ambient light is a bluish color and the particular color components include a greenish color (see paragraphs 51-64 for details of color compensation process, it is noted that color compensation system of Drzaic is capable of compensating for all color components of rendered color space including red, green and blue for all color of ambient light, hence Drazaic is capable of performing the claimed function compensating greenish color under bluish ambient light).
Regarding claim 4, Drzaic discloses the image processing system of claim 1, wherein if the color components comprise three primary colors consisting of red, green, and blue, the ambient light is a reddish color and the particular color components include a reddish color (see paragraphs 51-64 for details of color compensation process, it is noted that color compensation system of Drzaic is capable of compensating for all color components of rendered color space including red, green and blue for all color of ambient light, hence Drazaic is capable of performing the claimed function compensating reddish color under reddish ambient light).
claim 5, Drzaic discloses the image processing system of claim 1, wherein if the color components comprise three primary colors consisting of red, green, and blue, the ambient light is a greenish color and the particular color components include a reddish color and/or a greenish color (see paragraphs 51-64 for details of color compensation process, it is noted that color compensation system of Drzaic is capable of compensating for all color components of rendered color space including red, green and blue for all color of ambient light, hence Drazaic is capable of performing the claimed function compensating reddish/greenish colors under greenish ambient light).
Regarding claim 6, Drzaic discloses the image processing system of claim 1, wherein the display unit is configured to be able to display wider color gamut than the converted color space (paragraph 7, “OLED displays that may be designed to have a large color gamut that may be capable of rendering colors that are more saturated than those specified by a smaller red, green, and blue color space (i.e., sRGB)”, paragraph 24, “the display 10 (e.g., OLED displays) may be designed to have an exceptionally large color gamut such as the color gamut of the Adobe® RGB color space. The Adobe® RGB color space is a well-recognized color space that includes a larger color gamut than the smaller color space (sRGB).”).
Regarding claim 7, Drzaic discloses the image processing system of claim 1, wherein if the converted color space exceeds color gamut displayable on the display unit, the color space converter performs a rounding process on the color space so that the color space falls within the color gamut (paragraph 63, “for displays where many of the pixels are near saturation in color, the color controller 28 .
Regarding claim 8, Drzaic discloses the image processing system of claim 7, wherein the color space of the image data is an sRGB color space (paragraph 40, “the image data may include color coordinate values within a first color space, such as the sRGB color space.”) and 
a color space displayable on the display unit is color gamut defined by red where X=0.640 and Y=0.330, green where X=0.210 and Y=0.710, and blue where X=0.150 and Y=0.060 (paragraph 24, “the display 10 (e.g., OLED displays) may be designed to have an exceptionally large color gamut such as the color gamut of the Adobe® RGB color space. The Adobe® RGB color space is a well-recognized color space that includes a larger color gamut than the smaller color space (sRGB).”, examiner submit Adobe RGB color space contain a color gamut defined by red where X=0.640 and Y=0.330, green where X=0.210 and Y=0.710, and blue where X=0.150 and Y=0.060, see also paragraph 65 of pending application, which confirm Adobe RGB color space is defined by aforementioned parameters).

claim 10, Drzaic discloses the image processing system of claim 1, further comprising a color sensor configured to detect color components of the ambient light as ambient light information (“the color controller 28 may receive ambient light measurements from the light sensors 22 or the camera 29”, paragraph 58, “if the camera 29 is used to detect the ambient light, the color controller 28 may determine the values of xamb and yamb using the measurements from the camera 29 since the camera 29 may gave the capability of distinguishing between different colors of light.”).

Regarding claim 12 Drzaic discloses the image processing system of claim 1, wherein the color space converter sets reference chromaticity serving as a reference in conversion of the color space so that the influence of the chromatic adaptation on intermediate colors is further canceled (paragraph 54, “Outdoor ambient light sources may be approximated by a D65 white point, which has x,y values of x=0.313, y=0.329. As such, if the color controller 28 assumes that the display 10 is exposed to an outdoor ambient light source, the color controller 28 may then assume that the reflected ambient light has the D65 white point x,y values.”, i.e. setting reference chromaticity as D65 white point, paragraph 5, “Since the reflected light will tend to be neutral in coloration, colored areas of the display will effectively have some amount of white added to those areas, which leads to desaturation”, paragraphs 37-38, 51-60, adjust or enhance the colors of images including all intermediate colors affected within color space to compensate for desaturation and cancel influence of chromatic adaptation caused by ambient light).
claim 13, Drzaic discloses the image processing system of claim 12, wherein the reference chromaticity is chromaticity perceived as white due to influence of the ambient light (paragraph 54, “Outdoor ambient light sources may be approximated by a D65 white point, which has x,y values of x=0.313, y=0.329. As such, if the color controller 28 assumes that the display 10 is exposed to an outdoor ambient light source, the color controller 28 may then assume that the reflected ambient light has the D65 white point x,y values.”, i.e. setting reference chromaticity as D65 white point, paragraph 25, “the reflected ambient light may reduce the color saturation of the display 10 since the reflected ambient light tends to be neutral in coloration. In this case, the colored areas of the images depicted in the display 10 will effectively have some amount of white added to those areas, which may de-saturate the depicted images”).
Regarding claim 14, Drzaic discloses the image processing system of claim 12, wherein the reference chromaticity is chromaticity belonging to a color component in perceived color gamut widened by the influence of the ambient light (paragraph 25, “the reflected ambient light may reduce the color saturation of the display 10 since the reflected ambient light tends to be neutral in coloration. In this case, the colored areas of the images depicted in the display 10 will effectively have some amount of white added to those areas, which may de-saturate the depicted images”, paragraphs 37-38, 51-60, adjust or enhance the colors of images including all intermediate colors affected within color space to compensate for desaturation and cancel influence of chromatic adaptation caused by ambient light, herein, the reflected ambient light used as reference chromaticity during color compensation belongs to .
Regarding clam 15, Drzaic discloses the image processing system of claim 1, wherein the color space converter performs different conversion processes on a plurality of areas in the color space (paragraph 63, “The type of compensation chosen may depend on various circumstances. For instance, for displays where many of the pixels are near saturation in color, the color controller 28 may not be able to choose a large magnitude for Δxinc or Δyinc and have xcomp or ycomp still lie in the range of colors that the display 10 can render. That is, the compensated x or y values may be more saturated than what the display 10 may be capable of depicting. In this case, the color controller 28 may choose a smaller value of Δxinc or Δyinc, which may be paired with a larger Y value.”, i.e. performing different conversion processes based on difference on area of color space being processed).
Regarding claim 16, this is an image processing device claim counterpart of image processing system claim 1, both reciting substantially similar subject matter and all claimed elements addressed in rejection of claim 1. Accordingly, claim 16 is rejected for the same reasons as claim 1.
Regarding claim 17, this is an image processing method claim counterpart of image processing system claim 1, both reciting substantially similar subject matter and all claimed elements addressed in rejection of claim 1. Accordingly, claim 17 is rejected for the same reasons as claim 1.
Regarding claim 18, this is Beauregard claim (i.e., "non-transitory machine-readable medium") counterpart of image processing system claim 1, both reciting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drzaic as applied to claims 1-8, 10, and 12-18 above, and further in view of Wang et al., US 20190362688 A1 (hereinafter “Wang”).
Regarding claim 9, Drzaic discloses the image processing system of claim 1
Drzaic does not disclose in particular wherein the color space converter is configured to allow the user to control a degree of correction of the color components.
providing color compensation to display device based on ambient light (paragraph 2, “Because a human visual system has a color adaptation function and a user have different feelings at different color temperatures of the display screen, for example, a warm feeling and a cold feeling, in different ambient conditions (different time, areas, and ambient light), the user has different color temperature requirements on the display screen. Therefore, the terminal needs to have a function of performing color temperature adaptive adjustment based on the ambient condition”, paragraph 201 determine adjustment factor of each color components of display device based on ambient light information), Wang discloses the concept of allowing user to control a degree of correction of color components displayed on screen (fig. 1, 2, 5, 6, paragraph 240, “According to a graphical user interface provided in this embodiment of the present invention, when the user touches the touchscreen of the smart terminal, an intuitive color temperature adjustment region for displaying different colors may be displayed in the display interface of the smart terminal, an intuitive optional interface is provided for the user, and the user may perform color temperature adjustment on the display screen of the terminal by selecting a color in the color temperature adjustment region. In this way, in different ambient light conditions, the terminal can effectively compensate for a color temperature difference of the display screen based on the input operation and the ambient light, so that a finally adjusted color temperature of the display screen does not show a difference, and the color temperature of the display screen of the terminal matches a chromatic adaptation characteristic of human vision in different ambient light conditions.”)
wherein the color space converter is configured to allow the user to control a degree of correction of the color components, the result would have been predictable and would achieve the benefit of allowing display device to be more personalize and versatile with configurable color correction applied to suit need of different user, while achieving the intended function of improving display quality based on ambient light condition.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drzaic as applied to claims 1-8, 10, and 12-18 above, and further in view of Marcinkiewicz et al., US 20050212824 A1 (hereinafter “Marcinkiewicz”).
Regarding claim 11, Drzaic discloses the image processing system of claim 2. 
Drzaic does not disclose in particular wherein the chromatic adaptation calculator calculates the influence of the chromatic adaptation by averaging the ambient light information detected by a color sensor in a predetermined period.
In similar field of endeavor of providing display compensation based on ambient light, Marcinkiewicz discloses the concept of measuring ambient light information by averaging the ambient light information detected by light sensor over a period of time (paragraph 18, “In exemplary embodiments, light processor 114 may average the light captured by light sensor 112 over a predefined period of time, and define the average light as the measured ambient light.”)
wherein the chromatic adaptation calculator calculates the influence of the chromatic adaptation by averaging the ambient light information detected by a color sensor in a predetermined period, the result would have been predictable and would achieve the benefit of allowing image processing time to determine ambient light measurement more representative of lighting environment over a period of time, while achieving the intended function of improving display quality based on ambient light condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEIJIE SHEN/Examiner, Art Unit 2694   


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694